Case: 1:19-cv-01922-BYP Doc #: 12 Filed: 09/09/20 1 of 2. PageID #: 65




PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

NOCO COMPANY,                                     )
                                                  )     CASE NO. 1:19-CV-1922
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
MICHAEL MANNION,                                  )
                                                  )     MEMORANDUM OF OPINION AND
                Defendant.                        )     ORDER [Resolving ECF No. 11]
                                                  )


       Plaintiff Noco Company brings this action against Defendant Michael Mannion for: (i)

declaratory judgment; (ii) unfair competition; (iii) tortious interference with contract; (iv)

trademark infringement; (v) trademark dilution; and (vi) violations of Ohio’s Deceptive Trade

Practices Act. ECF No. 1.

       Pending is Plaintiff Noco Company’s Motion for Default Judgment (ECF No. 11), filed

and served on February 11, 2020, in this action against Defendant Michael Mannion. The Court

has been advised, having read the file and reviewed the applicable law.

       After service was originally unexecuted (ECF No. 4), Defendant was duly served with

summons and the Complaint (ECF No. 1) on October 17, 2019, by ordinary mail (ECF No. 6).

Defendant had 28 days from the date process was mailed to file an Answer.1 Defendant has

failed to plead or otherwise defend. On December 23, 2019, the Clerk entered the default of

Defendant Michael Mannion, d/b/a Micman9106. ECF No. 9.

       For good cause shown, Plaintiff’s motion for default judgment is granted.


       1
           See Fed. R. Civ. P. 4(e)(1), Ohio R. Civ. P. 4.6(D).
Case: 1:19-cv-01922-BYP Doc #: 12 Filed: 09/09/20 2 of 2. PageID #: 66




(1:19-CV-1922)



      IT IS SO ORDERED.

 September 8, 2020                      /s/ Benita Y. Pearson
Date                                  Benita Y. Pearson
                                      United States District Judge




                                         2
